Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 19, 2021

                                     No. 04-20-00493-CV

                     John E. LAMBERT d/b/a Simple Network Solutions,
                                      Appellant

                                               v.

                       SOUTHWEST TEXAS JUNIOR COLLEGE,
                                   Appellee

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2018-02-31989-CV
                     Honorable Camile Glasscock Dubose, Judge Presiding


                                        ORDER

       When we granted Appellant’s first motion for extension of time to file the brief, we set
Appellant’s brief due on February 3, 2021. Before the once-extended due date, Appellant filed a
second motion for an extension of time to file the brief. The second motion requests a sixty-day
extension of time to file the brief.
      Appellant’s motion is GRANTED IN PART. Appellant’s brief is due on March 5, 2021.
See TEX. R. APP. P. 38.6(d).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court